Case 3:15-cv-00002-AJB-MDD Document 15-1 Filed 06/25/21 PageID.209 Page 1 of 1



  1                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
  2

  3   IN RE: INCRETIN-BASED THERAPIES                 MDL NO. 13MD2452 AJB(MDD)
      PRODUCTS LIABILITY LITIGATION
  4                                                   ORDER GRANTING JOINT
      DONALD HARRIS, INDIVIDUALLY,                    STIPULATION OF VOLUNTARY
  5   AND ON BEHALF OF VIOLET HARRIS,                 DISMISSAL
      DECEASED,
  6
                                                      CASE NO.: 15CV2 AJB(MDD)
  7   Plaintiffs,

  8   v.
      MERCK SHARP & DOHME CORP.,
  9
      Defendant.
 10

 11            In consideration of the parties’ joint stipulation, IT IS HEREBY ORDERED THAT;

 12            1.    The above-entitled action be and hereby is dismissed with prejudice pursuant to
 13                  Rule 41(a)(2) of the Federal Rules of Civil Procedure.
 14
               2.    Each party will bear its own attorneys’ fees and costs.
 15
               3.    Each party waives the right to any appeal.
 16
       IT IS SO ORDERED.
 17

 18

 19    DATED:        6/29/21

 20
                                                           Hon. Anthony J. Battaglia
 21                                                        U.S. District Judge

 22

 23

 24

 25

 26

 27

 28


                                      STIPULATION OF VOLUNTARY DISMISSAL
